Citation Nr: 1020534	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  02-21 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to an effective date earlier than December 
13, 2001, for the grant of service connection for bilateral 
shoulder disabilities.

3.  Entitlement to initial increased ratings for bilateral 
shoulder disabilities.

4  Entitlement to an effective date earlier than December 13, 
2001, for the grant of service connection for peripheral 
neuropathy of the lower extremities.

5.  Entitlement to initial increased ratings for peripheral 
neuropathy of the lower extremities.

6.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.



REPRESENTATION

Appellant represented by:	James F. Cameron, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to 
December 1956.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that declined 
to reopen a previously denied claim for service connection 
for a low back disability and a January 2003 rating decision 
that denied service connection for peripheral neuropathy of 
the lower extremities (claimed as residuals of frozen feet).  
In an October 2003 decision, the Board found that new and 
material evidence had been submitted and reopened the 
Veteran's low back claim.  However, in a June 2006 decision, 
the Board denied the Veteran's claims for service connection 
for a low back disability and peripheral neuropathy.  In that 
decision, the Board also remanded a claim for service 
connection for a bilateral shoulder disability, which was 
later granted in an October 2006 RO rating decision.  

The Veteran appealed the June 2006 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
During the pendency of that appeal, the RO issued an October 
2007 rating decision that declined to reopen the Veteran's 
claim for service connection for his low back disability, 
which the Board had denied in its June 2006 decision.  

In a March 2008 Memorandum Decision, the Court vacated the 
June 2006 Board decision and remanded the appeal to the 
Board.  That March 2008 Memorandum Decision also had the 
effect of vacating the October 2007 RO denial of the 
Veteran's low back claim.  

In January 2009, the Board remanded the above claims for 
additional development.  The Board also remanded the 
Veteran's claim for an effective date earlier than December 
1, 2006, for the payment of dependency benefits.  In an April 
2009 decision, the RO granted an earlier effective date of 
January 1, 2002, for dependency benefits and that appeal has 
been resolved.

Following the Board's January 2009 remand, the RO also issued 
a September 2009 rating decision granting service connection 
and assigning initial disability ratings of 30 percent for 
peripheral neuropathy of the right and left lower 
extremities, effective December 13, 2001.  In November 2009, 
the Veteran, through his attorney, filed a timely notice of 
disagreement with the assigned ratings and effective date of 
service connection for his lower extremity peripheral 
neuropathy.  

The Board acknowledges that the Veteran testified in May 2003 
before a Veterans Law Judge who is no longer employed by the 
Board.  By correspondence dated in July 2008, the Veteran was 
informed that he had the right to have another hearing and 
that if he did not respond to that letter, it would be 
assumed that he did not desire an additional hearing.  The 
Veteran has not responded to that correspondence and 
therefore the Board considers him to have waived his right to 
an additional hearing.  38 C.F.R. § 20.717 (2009).

Additionally, the Board observes that the clinical and lay 
evidence of record indicates that the Veteran's service-
connected shoulder disabilities interfere with his ability to 
obtain and maintain gainful employment.  The Board interprets 
that evidence as raising a claim for total disability rating 
based on individual unemployability due to a service-
connected disabilities (TDIU).  The RO has not expressly 
developed or adjudicated that issue.  Nevertheless, a TDIU 
claim is part of a claim for a higher rating when such claim 
is raised by the record or asserted by the Veteran.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  When, as here, evidence 
of unemployability is submitted at the same time that the 
Veteran is appealing the rating assigned for a disability, 
the claim for TDIU will be considered part of the claim for 
benefits for the underlying disability.  Here, the Veteran 
raised the issue of entitlement to TDIU while challenging the 
rating for his shoulder disabilities.  Therefore, his TDIU 
claim is part of his pending shoulder claims and the Board 
has jurisdiction over both issues.

As a final introductory matter, the Board notes that the 
Veteran's representative has also filed a claim for payment 
of attorney fees from past-due benefits.  That claim is 
addressed in a separate decision issued concurrently with 
this one.

The issues of entitlement to an earlier effective date for 
the grant of service connection for peripheral neuropathy of 
the lower extremities, initial increased ratings for lower 
extremity peripheral neuropathy and bilateral shoulder 
disabilities, and a TDIU are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO.

This claim has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).


FINDINGS OF FACT

1.  The preponderance of the evidence is at least in 
equipoise as to whether the Veteran's low back disability 
first manifested during his active service.

2.  The competent evidence of record reflects that the 
Veteran's initial claims for service connection for bilateral 
shoulder disabilities were received on December 13, 2001.  
Service connection subsequently was granted, effective that 
date.

3.  The record is negative for any informal or formal claims, 
or written intent to file claims, for service connection for 
bilateral shoulder disabilities dated prior to December 13, 
2001.   


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back 
disability have been met.  38 U.S.C.A. §§ 1110, 1131; 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 
(2009).

2.  The requirements for an effective date earlier than 
December 13, 2001, for the grant of service connection for 
bilateral shoulder disabilities have not been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.1(p), 3.151, 3.155, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  

When no preexisting condition is noted at the time a Veteran 
enters service, the presumption of soundness arises and the 
Veteran is presumed to have been sound upon entry.  The 
presumption of soundness may only be rebutted by clear and 
unmistakable evidence that the Veteran's disability was both 
preexisting and not aggravated by service.  Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. 
§ 3.304(b) (2007).

Service connection for certain chronic diseases, including 
arthritis, will be rebuttably presumed if they are manifest 
to a compensable degree within one year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2009).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2009).

The Board notes that 38 C.F.R. § 3.303(b) establishes a 
presumption of service connection, rebuttable only by clearly 
attributable intercurrent causes, for certain chronic 
diseases that are manifest during service and then again at 
any later date, however remote.  38 C.F.R. §§ 3.309(a), 3.384 
(2009), Groves v. Peake, 524 F.3d 1306 (Fed. Cir. 2008) 
(holding that when a chronic disease is identified in service 
and at any time after service, service connection will be 
granted without the need for nexus evidence).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts that he suffers from a chronic low back 
disability that had its onset in service.  Specifically, he 
contends that while serving in South Korea in the early part 
of 1954, a 55-gallon oil barrel fell on his lower back.  He 
maintains that he was unconscious for three days and spent a 
total of five days in the hospital.  The Veteran further 
asserts that he reinjured his back in December 1955 in the 
course of his in-service duties as a plumber.

The Veteran's account of two separate in-service low back 
injuries is corroborated by his service medical records.  
Those records show that on his October 1952 enlistment 
examination, he did not report any low back abnormalities and 
none were found on clinical evaluation.  In May 1953, he 
sought treatment for complaints of low back pain, but 
clinical examination did not disclose any problems.  In March 
1954, the Veteran was treated for a low back sprain after a 
55-gallon barrel of oil tipped off a truck bed and struck him 
in the back and knocked him flat.  

Subsequent service medical records show that the Veteran 
recovered from his March 1954 injury and remained 
asymptomatic until December 1955 when he struck his back in 
the area of the L-1 while raising up a sink.  After multiple 
visits to a service dispensary, he was referred for an 
orthopedic consultation.  During that consultation, the 
Veteran complained of chronic low back pain that was 
exacerbated by lifting and bending.  Physical examination 
revealed ranges of motion and reflexes that were within 
normal limits.  X-rays showed a transitional vertebra at the 
L-5 with a large wing on the left side of the lumbar spine 
suggestive of a pseudoarthrosis with considerable 
irregularity and a slight sclerosis.  Additionally, those X-
rays depicted a smaller but smooth pseudoarthrosis without 
any hypertrophic reaction on the right side of the lumbar 
spine.  Based on the results of the examination, the in-
service orthopedic provider concluded that the Veteran had a 
transitional vertebra with possible pseudoarthrosis and 
sclerosis.  That examiner further determined that the 
Veteran's low back problems had a likely mechanical basis and 
recommended a change of duty to relieve his symptoms.

For the remainder of his active duty, the Veteran continued 
to seek treatment for low back pain.  In April 1956, he was 
diagnosed with lumbosacral strain and placed on limited duty 
that excluded prolonged standing, walking, and lifting.  It 
was noted that the Veteran's limitations were considered 
permanent.  X-rays taken in September 1956 revealed T-12 
wedging with Schmorl's Nodes present at the T11, L2, and L3 
vertebrae that were considered the result of old trauma.  The 
following month, the Veteran underwent a Medical Board 
Examination in which his complaints of low back pain, with 
difficulty lifting and bending, were noted.  However, it was 
also noted that the aforementioned orthopedic consultation 
failed to reveal any severe incapacity.  A contemporaneous 
clinical evaluation was negative for any low back pathology 
and the Veteran was instead diagnosed with a conversion 
reaction that rendered him unfit for further active duty.  He 
was discharged two months later.

Notwithstanding the lack of clinical evidence of low back 
problems shown at his October 1956 Medical Board Examination, 
the Veteran continued to experience chronic low back symptoms 
following his discharge from service, as shown in a June 1959 
VA examination report.  Specifically, he told the June 1959 
VA examiner that he experienced constant low back pain, which 
was aggravated by lifting, bending, and inactivity.  Physical 
examination revealed spinal curvature that was essentially 
normal, but characterized by a very mild pelvic tilt to the 
left.  The VA examiner noted that there was very questionable 
flattening of the lumbar spine, with slight tenderness on 
percussion of the lower dorsal and upper lumbar spine.  No 
atrophy or paravertebral muscle spasm was present and no 
limitation of motion or neurological deficits were found.  X-
rays were found to be consistent with a diagnosis of 
pseudoarthrosis with transverse processes at the 5th lumbar 
vertebrae with the sacrum.  The VA examiner noted that the 
Veteran's low back condition was developmental in nature, but 
did not provide any rationale for that finding.

While the Veteran now asserts that his low back symptoms 
persisted on a chronic basis over the decades, he 
acknowledges that he did not seek additional medical 
treatment until the mid-1970s.  He also maintains that the 
private physicians who treated him at that time did not keep 
records of the shots and medication that they prescribed for 
his low back symptoms because their services were rendered on 
an informal basis in exchange for plumbing work.  

The Veteran's post-service medical records reveal that in 
July 1988, he sought treatment for low back pain that he 
described as a burning sensation.  He reported a past medical 
history of degenerative joint disease.  Physical examination 
revealed marked limitation of motion of the lumbosacral 
spine.  There was no clinical evidence of paralumbar muscle 
spasm or pelvic tilt.  Nor were there any findings of muscle 
group atrophy or neurological deficits.  Based on the results 
of the examination, the Veteran was diagnosed with 
degenerative osteoarthritis.  The private examiner concluded 
that the surgical intervention was not necessary at that 
time.  Additionally, while that examiner noted that a more 
detailed diagnosis would require inpatient lumbar myelography 
and X-rays, the Veteran does not appear to have undergone 
those procedures.

In July 1998, the Veteran underwent a Magnetic Resonance 
Imaging (MRI) examination that revealed herniated discs at 
the L3-L4, L4-L5, and L5-S1 lumbar vertebrae and spinal 
stenosis at the L3-L4 level.  Later that month, the Veteran 
underwent neurosurgery, consisting of a lumbar laminotomy, 
foraminotomy, and decompression of cauda equine and nerve 
roots, in which multiple herniated discs were removed.  He 
thereafter was prescribed epidural blocks and pain medication 
to relieve his low back symptoms.

At an October 2004 VA spine examination, the Veteran reported 
a history of chronic low back problems since service.  He 
stated that, following his discharge from the military, he 
had been self-employed as a plumber until 2000, but denied 
any history of post-service low back injuries.  The Veteran 
indicated that he currently experienced back pain with any 
movement, which was aggravated by lifting and stooping.  He 
rated his low back pain as 2 to 3 on a scale of 1 to 10, but 
stated that he experienced flare-ups every two weeks to two 
months during which his mobility was severely limited and his 
pain level increased to a 10 out of 10 for up to one to two 
days.  The Veteran indicated that he relied mainly on over-
the-counter pain medication to treat his low back symptoms 
and used a cane on occasion.  He denied the need for other 
orthotic aids and stated that he was able to walk 
approximately 200 yards.

On physical examination, the Veteran appeared somewhat 
unsteady and leaned against objects while dressing and 
undressing.  He also displayed some difficulty on the 
examining table.  His ranges of motion were found to be 
mildly limited due to pain.  Straight leg raising was 
positive.  While the major muscle groups in the Veteran's 
back were deemed strong, he was found to have diminished 
quadriceps strength, which affected his gait.  The Veteran 
also displayed a loss of sensation in his lower extremities 
and an absent ankle jerk.  No sciatic nerve tenderness was 
shown.  While the Veteran's spinal symmetry appeared normal, 
some flattening was noted at the lumbar lordotic curve.  X-
rays revealed disc narrowing at the L3-L4, L4-L5, and L5-S1 
levels; degenerative joint disease at all those levels; and 
osetophyte formation anteriorly and laterally.  

Based on the results of the examination, the October 2004 VA 
examiner diagnosed the Veteran with post-operative multiple 
herniated disc excisions at the L3-L4, L4-L5, and L5-S1 
levels, and postoperative spinal stenosis of the lumbosacral 
spine, with decompression.  Additionally, the VA examiner 
determined that all of the Veteran's spinal defects were 
acquired, but opined that, in light of the total lack of 
medical documentation over almost 40 years, there was no 
evidence of a nexus between the Veteran's in-service low back 
injuries and his current disability.  In rendering that 
opinion, the VA examiner did not indicate that he had 
reviewed the pertinent clinical evidence showing in-service 
and post-service treatment for low back injuries and related 
symptoms.  Nor did that examiner indicate that he had 
considered the Veteran's lay statements asserting a history 
of chronic low back problems since service.  

The subsequent clinical evidence of record reflects that the 
Veteran has continued to require medication and outpatient 
treatment for his low back condition on an ongoing basis.  

Pursuant to the Board's January 2009 remand, he underwent an 
additional VA examination in July 2009 in which his in-
service low back injuries were again noted.  The Veteran 
reported that, since his 1998 surgery, his symptoms had 
worsened to the point that he required a cane to ambulate and 
occasionally needed a back brace.  The Veteran described his 
current pain level as a 4 out of 10, but emphasized that he 
experienced flare-ups on a daily basis as well as periodic 
lower extremity numbness, triggered by prolonged walking and 
sitting, which caused his legs to give way.

On physical examination, the Veteran was found to have mild 
limitation of motion, which was further reduced on 
repetition.  As on the previous October 2004 VA examination, 
he displayed absent ankle reflexes and decreased sensation in 
his lower extremities.  However, no muscle atrophy, weakness, 
or other neurological deficits were shown.  X-rays revealed 
degenerative changes throughout the Veteran's spine with 
marked sclerotic changes along the inferior aspect of the L1 
and the superior aspect of the L2.  

Based on the results of the examination and a review of the 
claims folder, the VA examiner diagnosed the Veteran with 
multilevel degenerative disc disease and spondylosis of the 
cervical, thoracic, and lumbar spine.  While acknowledging 
that the Veteran's in-service medical records and X-rays did 
not show the same low back pathology he now manifested, the 
VA examiner concluded that he could not determine any 
relation between the Veteran's current back findings and 
service-connected injuries without resorting to mere 
speculation.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993). 
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

The Board acknowledges the July 1959 VA examiner's finding 
that the Veteran's low back condition, then diagnosed as 
pseudoarthrosis, was developmental in nature and, thus, 
preexisted service.  However, the VA examiner did not provide 
a rationale for that finding.  Medical opinion evidence that 
is not supported by a rationale is of limited probative 
value.  Sklar v. Brown, 5 Vet. App. 140 (1993).  
Additionally, there is no indication that the VA examiner 
based that opinion on a review of the Veteran's service 
medical records or other pertinent evidence in the claims 
folder.  To ensure a thorough examination and evaluation, the 
Veteran's disability must be viewed in relation to its 
history.  38 C.F.R. § 4.1 (2009).  Accordingly, the Board 
finds that the July 1959 VA examiner's opinion, standing 
alone, is insufficient to rebut the presumption of soundness.  
38 C.F.R. § 3.304(b)(1) (2009); Crowe v. Brown, 7 Vet. App. 
238 (1994) (supporting medical evidence is needed to 
establish the presence of a preexisting condition).  

The Veteran's October 1952 service entrance examination did 
not show any complaints or clinical findings of low back 
problems.  Nor is there any other clinical evidence to 
establish that the Veteran had a low back disability prior to 
service.  Therefore, the Board finds that the evidence of 
record does not clearly and unmistakably show that the 
Veteran's low back disability existed prior to service and 
the July 1959 VA opinion that such a disability appeared to 
have preexisted service is also insufficient to rebut the 
presumption of soundness by clear and unmistakable evidence.  
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. 
§ 3.304(b) (2009).  Accordingly, the presumption of soundness 
is not rebutted and the theory of service connection due to 
the aggravation of a preexisting disability is not for 
application in this case.  38 U.S.C.A. §§ 1111, 1153 (West 
2002); 38 C.F.R. § 3.306 (2009).

The Board now turns to the question of whether service 
connection is warranted for a low back disability that did 
not exist prior to service.  After a review of the complete 
record, the Board finds that the criteria for service 
connection have been met.

The Board acknowledges that the October 2004 VA examiner 
expressly concluded that the Veteran's current low back 
disability was not service-related.  However, that VA 
examiner did not provide a detailed rationale for that 
opinion.  Nor did he indicate that his opinion was based on a 
review of the Veteran's service medical records, which showed 
treatment for low back injuries in March 1954 and December 
1955, a April 1956 diagnosis of lumbosacral strain that was 
considered permanent in nature, and September 1956 X-rays 
that revealed degenerative changes at the T11, T12, L2, and 
L3 vertebra suggestive of "result of old trauma."  
Additionally, that October 2004 VA examiner did not address 
the June 1959 VA examination report reflecting chronic low 
back pain since service, the Veteran's subsequent lay 
statements regarding a history of low back symptoms, the July 
1988 outpatient treatment records reflecting a diagnosis of 
osteoarthritis, or the July 1998 hospitalization records 
documenting his neurosurgery.  In light of the October 2004 
VA examiner's omission of pertinent evidence, the Board finds 
that his opinion is not probative with respect to the 
etiology of the Veteran's low back disability and, thus, does 
not preclude a grant of service connection.  Prejean v. West, 
13 Vet. App. 444 (2000) (factors for assessing the probative 
value of a medical opinion include the physician's access to 
the claims folder and the Veteran's history, and the 
thoroughness and detail of the opinion). 

Additionally, the Board recognizes the July 2009 VA 
examiner's findings that the Veteran's current low back 
problems, shown on X-ray, did not match his in-service 
pathology and that any nexus between the current findings and 
the in-service injuries could not be determined without 
resorting to speculation.  However, the Board finds that 
opinion to be inherently speculative in nature and thus of 
limited probative value.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992); Swann v. Brown, 5 Vet. App. 229 (1993); Bostain 
v. West, 11 Vet. App. 124 (1998); Obert v. Brown, 5 Vet. App. 
30 (1993) (medical opinion expressed in terms of 'may' also 
implies 'may or may not' and is too speculative to establish 
medical nexus); Warren v. Brown, 6 Vet. App. 4 (1993) 
(doctor's statement framed in terms such as 'could have been' 
is not probative).  Where a physician is unable to provide a 
definite casual connection, the opinion on the issue 
constitutes 'what may be characterized as non-evidence.' 
Permen v. Brown, 5 Vet. App. 237 (1993).  In any event, the 
Board considers it significant that the July 2009 VA 
examiner's opinion did not expressly conclude that the 
Veteran's current low back disability was unrelated to his 
in-service injuries and, thus, is not wholly inconsistent 
with the other evidence of record demonstrating a nexus. 

The Board is cognizant of that no low back disability was 
found on the Veteran's October 1956 Medical Board Examination 
and that he did not seek treatment for low back problems for 
many years after his July 1959 VA examination.  Nevertheless, 
the Board finds that the clinical evidence of treatment for 
low back injuries prior to the October 1956 Medical Board 
Examination, which were felt to be permanent in nature while 
in service, together with the Veteran's post-service 
diagnoses of and treatment for multiple lumbar spine 
disabilities and his reports of chronic low back problems 
existing since service, constitute sufficient evidence of a 
continuity of symptomatology, which weighs in favor of his 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

Moreover, the preponderance of the evidence demonstrates 
that, while in service, the Veteran developed sclerosis and 
other lumbar spine problems, which were alternately diagnosed 
as lumbosacral strain and pseudoarthrosis and considered 
permanent in nature.  Thereafter, on his July 2009 VA 
examination, he was again found to exhibit marked sclerotic 
changes, which were found to support diagnoses of 
degenerative joint and disc disease and spondylosis.  
Notwithstanding the distinct in-service and post-service 
diagnoses, the Board finds that the documented presence of 
sclerotic changes in service and many years later constitutes 
evidence of a chronic low back disability that manifested 
both during and after service.  38 C.F.R. § 3.303(b) (2009).  
No medical opinion as to etiology is necessary to grant 
service connection where a chronic disease is shown in 
service and the same chronic disease manifests at a later 
date.  Groves v. Peake, 524 F.3d 1306 (Fed. Cir. 2008).  
Thus, even without a probative medical opinion relating the 
Veteran's current low back problems to his in-service 
injuries, the Board finds that the evidence weighs in favor 
of his claim.

For the foregoing reasons, the Board concludes that the 
balance of positive and negative evidence is at the very 
least in relative equipoise.  Accordingly, resolving all 
reasonable doubt in favor of the Veteran, the Board finds 
that service connection for a low back disability is 
warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Earlier Effective Date

The Veteran contends that he is entitled to an effective date 
earlier than December 13, 2001, for the grant of service 
connection for his bilateral shoulder disabilities.

The effective date for the grant of service connection based 
upon an original claim, a claim reopened after final 
disallowance, or a claim for increase is either the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service.  Otherwise it will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 
C.F.R. § 3.400(b) (2009).

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement to a benefit or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. 
§ 3.1(p) (2009).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his duly authorized representative, a member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris, may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought. Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2009); Norris v. West, 12 Vet. 
App. 413 (1999).

The Veteran's service medical records show that in January 
1956 he sought treatment for a "catching" sensation between 
his shoulder blades.  Post-service medical records reveal 
extensive treatment for bilateral shoulder symptoms, 
diagnosed as degenerative osteoarthritis.  Additionally, the 
Board recognizes that the Veteran now asserts that his 
shoulder problems began in 1953, during his period of active 
service.  

Notwithstanding the documented complaints of and treatment 
for shoulder problems prior to December 13, 2001, the Veteran 
does not expressly contend, nor does the evidence otherwise 
show, that any informal or formal claim, or written intent to 
file a claim for service connection for a shoulder disability 
was received before that date.  Moreover, while the RO 
initially overlooked the Veteran's December 13, 2001 claim, 
it subsequently corrected its oversight and awarded service 
connection, effective on that date.  

Where, as in the instant case, a claim has been filed more 
than one year after the date of separation from service, the 
effective date of service connection is the date of the 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b) (2009).  Here, the 
Veteran's shoulder problems date from his time in service.  
Thus, the appropriate effective date of service connection is 
the date that the claim for a shoulder disability was first 
received on December 13, 2001.  38 C.F.R. § 3.400(b) (2009).  
While the Veteran's shoulder disabilities may have existed 
for several years prior to that date, claims must be filed in 
order for any type of benefit to be paid.  Jones v. West, 136 
F.3d 1296 (Fed. Cir. 1998).

In sum, the Board finds that the only date that could serve 
as a basis for the award of service connection is the date of 
receipt of the Veteran's claim for service connection for 
bilateral shoulder disabilities on December 13, 2001.  There 
are not informal or formal claims for service connection for 
bilateral shoulder disabilities of record prior to that date.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for an earlier 
effective date for service connection and his claim must 
therefore be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

In light of the Board's decision to grant service connection 
for the Veteran's low back disability, a discussion as to 
whether VA's duties to notify and assist the appellant is not 
required with respect to that issue.

With respect to the Veteran's claim for an effective date 
earlier for the grant of service connection for bilateral 
shoulder disabilities, the Board observes that this claim 
arose from his September 2007 notice of disagreement with the 
date assigned following the grant of service connection by a 
October 2006 RO rating decision.  Once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the Board 
finds that VA satisfied its duties to notify the Veteran in 
this case.

As to VA's duty to assist, the record reflects that VA 
associated with the claims folder the Veteran's service and 
post-service medical records, and afforded him VA 
examinations with respect to his claims for service 
connection for bilateral shoulder disabilities.  The Veteran 
has also been provided with the opportunity to testify at a 
Board hearing with respect to his claims.  The Board finds 
that those actions have satisfied VA's duty to assist and 
that no additional assistance is required.  Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).


ORDER

Service connection for a low back disability is granted.

Entitlement to an earlier effective date for the grant of 
service connection for bilateral shoulder disabilities is 
denied.


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to the disposition of the 
Veteran's claims for initial increased ratings for his 
bilateral shoulder disabilities and peripheral neuropathy of 
the right and left lower extremities, an earlier effective 
date for the grant of service connection for lower extremity 
peripheral neuropathy, and a TDIU.

The Veteran's right and left shoulder disabilities have been 
respectively rated as 20 percent and 10 percent disabling 
since December 13, 2001.  The Veteran now asserts that higher 
ratings are warranted based on his worsening orthopedic and 
neurological symptoms, which he feels inhibit his ability to 
work and perform daily living activities.

The Veteran was most recently afforded a VA shoulder 
examination in July 2006.  At that time, he complained of 
bilateral shoulder pain, stiffness, and locking, which had 
persisted since 1953 but had become progressively worse in 
recent years.  The Veteran indicated that he was unable to 
lift more than 10 pounds due to his shoulder disabilities.  
He stated that those disabilities had forced him to 
drastically scale back his duties as a plumber and that he 
had turned over 80 to 90 percent of his plumbing business to 
his sons.  The Veteran also reported that his worsening 
shoulder disabilities prevented him from engaging in many 
forms of recreation, including fishing and golfing, which he 
had previously enjoyed.  He added that those disabilities 
also interfered with his social life.  The Veteran stated 
that he generally took over-the-counter medication to relieve 
his bilateral shoulder symptoms.  However, he emphasized 
that, on multiple occasions over the past several years, he 
had experienced symptomatic flare-ups that led him to seek 
emergency room treatment and receive Morphine injections.

On physical examination, the Veteran exhibited the following 
right shoulder ranges of motion:  internal and external 
rotation to 90 degrees, without pain; adduction to 60 
degrees, with slight discomfort; abduction to 90 degrees, 
with pain; and flexion to 100 degrees, with pain.  His left 
shoulder ranges of motion were as follows:  internal rotation 
to 80 degrees, without pain; external rotation of 90 degrees, 
without pain; adduction of 30 degrees, without pain; flexion 
to 80 degrees "with a lot of pain;" and abduction to 110 
degrees, with pain.  Additional limitation of motion was 
found on repetition due to pain.  However, no further 
functional loss was noted due to weakened movement, excess 
fatigability, incoordination, or limitation of motion.  Nor 
was any tenderness, warmth, redness, or scarring shown.  X-
rays were found to be consistent with a diagnosis of 
bilateral degenerative osteoarthritis with some 
calcifications that might represent posttraumatic tendonitis.

The Veteran's VA medical records thereafter show that he has 
continued to seek treatment for arthritis and other service- 
and nonservice-connected disabilities on an ongoing basis.  
However, no VA medical records dated after February 2009 have 
yet been associated with his claims folder.  Because it 
appears that the Veteran may have received subsequent VA 
medical treatment pertinent to his claims for higher ratings 
for shoulder disabilities,  the Board finds that a remand is 
necessary to obtain any additional VA medical records dated 
since February 2009.  38 C.F.R. § 3.159(c)(2) (2009); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

A remand is also warranted to afford the Veteran an 
additional VA examination to address the current severity of 
his service-connected shoulder disabilities.  VA's duty to 
assist includes a duty to provide a medical examination or 
obtain a medical opinion where it is deemed necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2009); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  When available evidence is too old for 
adequate rating of the Veteran's current condition, VA's duty 
to assist includes providing a new examination.  Weggenmann 
v. Brown, 5 Vet. App. 281 (1993).  

In this case, the Veteran's July 2006 VA examination is 
somewhat stale, and he has indicated that his bilateral 
shoulder disabilities have worsened since that time.  Because 
there may have been a significant change in the Veteran's 
conditions, the Board finds that a new examination is in 
order to address the current severity of his shoulder 
disabilities.  In light of the aforementioned clinical and 
lay evidence, that examination should include specific 
findings regarding the Veteran's ranges of motion, as well as 
any neurological manifestations and functional limitations 
related to those service-connected disabilities.  

Additionally, the Board notes that, to ensure a thorough 
examination and evaluation, the Veteran's disabilities must 
be viewed in relation to their history.  38 C.F.R. § 4.1 
(2009).  Therefore, on remand, the Veteran should be afforded 
a VA examination that includes a review of the claims folder.

Next, the Board observes that, pursuant to its January 2009 
remand, the RO readjudicated the Veteran's claims for service 
connection for peripheral neuropathy of the lower 
extremities.  Specifically, in a September 2009 rating 
decision, the RO granted service connection and assigned 30 
percent ratings for those disabilities, effective December 
13, 2001.  Thereafter, in a November 2009, the Veteran's 
attorney filed a notice of disagreement with the assigned 
ratings for peripheral neuropathy of the bilateral lower 
extremities and also expressed disagreement with the 
effective dates assigned for the grant of service connection 
for those disabilities.  No statement of the case has yet 
been issued with respect to those issues.  Where a notice of 
disagreement has been filed and a statement of the case has 
not been issued, the appropriate Board action is to remand 
the issue for issuance of a statement of the case.  Manlincon 
v. West, 12 Vet. App. 238 (1999).  Accordingly, the Board 
finds that, on remand, the RO should issue a statement of the 
case addressing the Veteran's claims for initial increased 
ratings for peripheral neuropathy of the lower extremities 
and earlier effective dates for the grant of service 
connection for those disabilities.

Next, with respect to the Veteran's implicit TDIU claim, the 
Board notes that total disability will be considered to exist 
where there is impairment of mind or body sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2009).  
Total disability ratings for compensation may be assigned 
where the schedular rating is less than total when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, the disability shall be ratable at 60 percent or 
more, and if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more. 38 C.F.R. § 4.16 (2009).  If the 
schedular rating is less than 100 percent, the issue of 
unemployability must be determined without regard of the 
advancing age of the Veteran.  38 C.F.R. §§ 3.341(a); 4.19 
(2009).  Factors to be considered are the Veteran's 
education, employment history, and vocational attainment.  
Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

The Veteran's combined service-connected disability rating is 
70 percent.  His peripheral neuropathy of the lower 
extremities, rated 30 percent for each extremity, represents 
a single disability ratable as 40 percent or greater.  Thus, 
he meets the percentage criteria of 38 C.F.R. § 4.16(a), and 
the Board must consider whether the Veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities.  Moreover, the 
Board notes that the Veteran's TDIU claim is inextricably 
intertwined with his pending claims for initial increased 
ratings for bilateral shoulder disabilities and peripheral 
neuropathy of the lower extremities.  The appropriate remedy 
where a pending claim is inextricably intertwined with claims 
currently on appeal is to defer adjudication of the claims on 
appeal pending the adjudication of the inextricably 
intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).  Accordingly, consideration of the Veteran's TDIU 
claim must be deferred until the RO adjudicates, in the first 
instance, his pending increased rating claims.

Finally, because the Veteran has not yet undergone a VA 
examination with respect to his TDIU claim, the Board finds 
that, on remand, he should be afforded a VA examination and 
opinion to ascertain the impact of his service-connected 
shoulder and low back disabilities and peripheral neuropathy 
of the lower extremities on his unemployability.  Friscia v. 
Brown, 7 Vet. App. 294 (1995) (VA has a duty to supplement 
the record by obtaining an examination that includes an 
opinion as to the effect of the Veteran's service-connected 
disabilities on his ability to secure or follow a 
substantially gainful occupation).  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  Issue a statement of the case that 
addresses the issues of (1) entitlement to 
initial ratings in excess of 30 percent 
for peripheral neuropathy of the right and 
left lower extremities; and (2) 
entitlement to an effective date earlier 
than December 13, 2001, for the grant of 
service connection for those disabilities.  

2.  Obtain and associate with the claims 
folder all records from the Central 
Alabama Veterans Health Care System dated 
from February 2009 to the present. 

3.  After the above development has been 
completed, schedule the Veteran for a VA 
examination to determine the current 
nature and severity of his service-
connected shoulder disabilities 
(osteoarthritis of the left and right 
shoulders) and ascertain the impact of his 
service-connected disabilities on his 
unemployability.  The claims folder must 
be reviewed by the examiner, and the 
examination report must reflect that the 
claims folder was reviewed.  The VA 
examiner should provide a rationale for 
any opinion expressed and reconcile that 
opinion with all pertinent evidence of 
record, including the Veteran's April 2002 
and July 2006 VA joints examinations, his 
assertions that his bilateral shoulder 
disabilities have worsened since his most 
recent VA examination, and all VA medical 
records showing treatment for shoulder 
problems since that time.  The VA 
examiner's opinion should specifically 
address the following:

a)  Provide the ranges of motion of the 
Veteran's right and left shoulders, 
expressed in degrees, and state whether 
there is any favorable or unfavorable 
ankylosis, or instability, of either 
shoulder.  

b)  For each shoulder, describe any 
functional limitation due to pain, 
weakened movement, excess fatigability, 
pain with use, or incoordination.  
DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

c)  State whether the Veteran's right 
or left shoulder disabilities are 
manifested by any painful flare-ups, 
and, if so, the frequency and duration 
of such flare-ups.  

d)  Specify whether any flare-ups with 
respect to either shoulder are 
accompanied by any additional 
limitation of motion.  Any 
determination should be portrayed in 
terms of the degree of additional range 
of motion loss. 

e)  Distinguish which of the Veteran's 
bilateral shoulder disabilities affects 
his major and minor extremities by 
indicating whether he is right- or 
left-handed.

f)  State whether the Veteran's 
shoulder disabilities are manifested by 
any neurological impairment, and, if 
so, which nerves are involved, and the 
extent of the impairment.  The 
diagnostic criteria applicable to nerve 
impairment distinguish the types of 
paralysis as  complete and incomplete.  
Under incomplete paralysis, the degree 
of paralysis is further broken down 
into the three categories of mild, 
moderate, and severe.  With those 
categories in mind, classify any 
shoulder neurological pathology, 
distinguishing among the categories and 
using the results of all pertinent 
testing of record.  Conduct all 
necessary sensory, reflex, and motor 
testing.  If using results obtained 
from an EMG or nerve conduction 
velocity tests, or other such tests, 
explain, in terms meaningful to a 
layperson, the base line results versus 
those obtained for the appellant.  
Explain the meaning of any abnormal 
results that are obtained.  

g)  Discuss whether the Veteran's 
service-connected shoulder disabilities 
are productive of any additional 
functional impairment.  

h)  State what impact, if any, the 
Veteran's shoulder disabilities have on 
his activities of daily living, 
including his ability to obtain and 
maintain employment.  38 C.F.R. § 4.10 
(2009).

i)  State whether the Veteran's 
service-connected shoulder and low back 
disabilities and peripheral neuropathy, 
without consideration of any 
nonservice-connected disabilities and 
irrespective of the Veteran's age, 
render him unable to secure or follow a 
substantially gainful occupation.

4.  Then, readjudicate the claims 
remaining on appeal.  If any decision 
remains adverse to the Veteran, issue a 
supplemental statement of the case and 
allow the appropriate time for response. 
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


